Filed 11/13/14 P. v. Jones CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B254404

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA054195)
         v.

DANNY DARNELL JONES,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Bernie
C. LaForteza, Judge. Appeal dismissed.
         Danny Darnell Jones, in pro. per.; and William L. Heyman, under appointment by
the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.


                                 _________________________________
       Representing himself pursuant to Faretta v. California (1975) 422 U.S. 806 [95
S. Ct. 2525], defendant Danny Darnell Jones entered a negotiated plea of no contest to
violating Penal Code section 136.1, subdivision (b)(2), dissuading a crime victim from
assisting in the prosecution of a criminal charge. Defendant also admitted the truth of a
prior “strike” conviction allegation. In conformity with the plea agreement, the trial court
sentenced defendant to a second strike term of four years. As part of his plea, defendant
waived all accrued presentence custody credits. Defendant’s request for a certificate of
probable cause was denied.
       Defendant’s plea stemmed from a September 9, 2011 incident in which he
damaged Charletta Hodges’s garage door by kicking and punching it. In the days after
defendant’s arrest, he contacted Hodges a number of times by phone and text message
and asked her to cause the charges to be dismissed.
       Notwithstanding his lack of a certificate of probable cause, defendant appealed.
We appointed counsel to represent defendant on appeal. After examining the record,
counsel filed an opening brief raising no issues and asking this court to independently
review the record. Defendant filed two supplemental briefs.
       Defendant’s no contest plea and inability to obtain a certificate of probable cause
limit the potential scope of defendant’s appeal to “grounds that arose after entry of the
plea and do not affect the plea’s validity” or “the denial of a motion to suppress evidence
under Penal Code section 1538.5.” (Pen. Code, § 1237.5, Cal. Rules of Court, rule
8.304(b).) Defendant’s propria persona supplemental briefs raise numerous issues that lie
outside the scope of cognizable issues in this appeal: ineffective assistance of several
attorneys who previously represented him at various times during the proceedings, the
felony nature of the charges, rulings on various pretrial motions (other than to suppress
evidence), failure to award him presentence credits for time he spent in federal custody,
and misstatements of fact in the probation report. We note defendant filed a motion
purportedly under the authority of Penal Code section 1538.5, but it addressed
photographs taken by the police of the damage to the garage door and text messages on



                                             2
Hodges’s phone, shown to them by Hodges. The trial court denied that motion on the
ground defendant lacked standing. More significantly, the evidence to which the motion
pertained was not obtained by means of a search or seizure.
       We have examined the entire record and have found that no arguable issues of any
sort exist, let alone issues cognizable without a certificate of probable cause. We are
satisfied that defendant’s attorney has fully complied with his responsibilities. (People v.
Kelly (2006) 40 Cal. 4th 106, 109–110; People v. Wende (1979) 25 Cal. 3d 436, 441.)
                                     DISPOSITION
       The appeal is dismissed.
       NOT TO BE PUBLISHED


                                                 MILLER, J.*
We concur:


       CHANEY, Acting P. J.


       JOHNSON, J.




        * Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.



                                             3